UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8394


BENJAMIN HILLIARD,

                  Petitioner - Appellant,

             v.

THEODIS BECK,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-hc-02181-D)


Submitted:    April 16, 2009                 Decided:   April 24, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin Hilliard, Appellant Pro Se.   Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Benjamin Hilliard seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2006) petition,

and denying his motion for reconsideration, which the district

court construed pursuant to Fed. R. Civ. P. 60(b). *                        The orders

are not appealable unless a circuit justice or judge issues a

certificate          of    appealability.          See     28    U.S.C.    § 2253(c)(1)

(2006).       A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.         § 2253(c)(2)       (2006).       A    prisoner    satisfies      this

standard      by     demonstrating       that     reasonable     jurists    would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                        See Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.       2001).         We   have   independently       reviewed   the    record   and

conclude       that       Hilliard    has   not    made    the    requisite    showing.

Accordingly, we deny a certificate of appealability and dismiss


       *
       Hilliard claims he placed his motion in the institutional
mail within ten days. See Houston v. Lack, 487 U.S. 266 (1988).
Even if the motion had been construed pursuant to Rule 59(e), we
find no abuse of the district court's discretion in its denial
of the motion. See Temkin v. Frederick County Comm'rs, 945 F.2d
716, 724 (4th Cir. 1991).



                                             2
the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3